Citation Nr: 1218933	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  07-26 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for posttraumatic stress disorder.

3.  Entitlement to nonservice-connected pension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1984 to July 1990, and from February 14, 1991, to March 24, 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 1986 of a VA Regional office (RO).  

The claims of service connection for bipolar disorder and posttraumatic stress disorder are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have 90 consecutive days or more of active duty during a period of war, or which commenced or ended during a period of war.  

2.  The Veteran did not have an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.

3.  The Veteran's wartime service was from February 14, 1991, to March 24, 1991, less than 90 days, and did not end due to a service-connected disability.


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected pension have not been met.  38 U.S.C.A. §§ 101(33), 1501, 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.2, 3.3 (2011).




The Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

In this case, where the facts about the periods of active duty are not undisputed, and the case is decided on the application of the law to the undisputed facts, the Veterans Claims Assistance Act of 2000 does not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Nonservice-connected pension benefits are payable to a Veteran who meets certain wartime service, disability, and income requirements.  38 U.S.C.A. § 1521.  The Veteran's claim for VA nonservice-connected pension was denied by the RO on the basis that he did not meet the disability requirement, because he was not shown to be unable to engage in substantially gainful employment.  

In reviewing the file, however, the Board finds that the Veteran did not have the requisite wartime service to establish basic eligibility for nonservice-connected pension.  Although the Veteran was not informed of this basis for the denial of his claim, the Board finds that he is not prejudiced by the Board's denying the claim on this basis, because the dates of service are not in dispute, and there is no basis under which the claim could be granted, based on the undisputed facts.  Additionally, the RO's acceptance of the Veteran's status as a wartime Veteran was implicit in its decision.  



The wartime service requirement, however, is a statutory requirement for the benefit under 38 U.S.C.A. § 1521, and cannot be waived by VA.  See Davenport v. Principi, 16 Vet. App. 522 (2002) (VA does not have authority to waive a statutory requirement, unless waiver is provided for in the statute).  Therefore, the Board finds that the wartime service requirement of nonservice-connected pension is properly before the Board.  

Under 38 U.S.C.A. § 1504, notwithstanding the service requirements of 38 U.S.C.A. § 1521, pension shall be granted to a person, who heretofore was recognized by law as having pensionable status, that is, an exception for a person who qualified for pension under an old statute no longer in effect, but continues to apply, while the current law does not.  The provisions of 38 U.S.C.A. § 1504 do not apply to the Veteran's case, because the Veteran did not having pensionable status under an old statute no longer in effect.  

Under 38 U.S.C.A. § 1521, a Veteran meets the wartime service requirements for VA nonservice-connected pension if he served in the active military, naval, or air service:  (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521.  

The specific dates encompassing the "periods of war" are defined by statute.  38 U.S.C.A. § 101(11).  The "Vietnam era" ended May 17, 1975, and the next formally defined period of war, the "Persian Gulf War," began on August 2, 1990, and is still ongoing.  38 U.S.C.A. §§ 101(29), (33), 1501(4); and 38 C.F.R. § 3.2(f) and (i).  





According to the Veteran's personnel records and DD Forms 214, he entered onto active duty in January 1984, and was discharged July 22, 1990.  While in the Marine Corps Reserve, he was on active duty from February 14, 1991, to March 24, 1991.  Thus, his active duty from January 1984 to July 1990 was entirely outside a "period of war," as defined by statute.  His active duty from February 14, 1991, to March 24, 1991, was during a "period of war," but was for a period of less than 90 days.  

Moreover, the Veteran was not discharged or released from his period of active duty February 14, 1991, to March 24, 1991, due to a service-connected disability.  This entails discharge or release from active duty during a period of war for a disability adjudged service-connected without presumptive provisions of law, or at the time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability  38 C.F.R. § 3.3(a)(3(ii).  

According to his DD Form 214, the Veteran was discharged on March 24, 1991, due to the termination of the period for which he had been called to active duty.  Moreover, his reentry code of RE-1A meant that he was recommended and eligible for reentry.  

Finally, because only the last period of active duty was during a period of war, the Veteran does not meet the criteria based on an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  

Although the dates of service must be established by official sources, the official dates of service coincide with the dates of service Veteran claimed by the Veteran.  In a claim in August 2003, the only difference was that the Veteran stated that he had been discharged on July 24, 1990, rather than the July 22, 1990, shown by the service records, a slight difference which still would not have encompassed any wartime service.  



In February 2006, the Veteran indicated that his 1991 active duty period extended from February 15, 1991, to April 15, 1991, a slightly longer period than the official dates, but still less than 90 days.  

In summary, the Veteran's claim for nonservice-connected pension must be denied because the Veteran did not have the wartime service under 38 U.S.C.A. § 5121. Accordingly, as the Veteran did not have qualifying wartime service, basic eligibility for nonservice-connected pension is not established.  Since the Veteran's claim fails because of the lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to nonservice-connected pension is denied.


REMAND

On the claims of service connection for bipolar disorder and for posttraumatic stress disorder (PTSD) additional development under the duty to assist is needed. 

Of record is a decision of the Social Security Administration (SSA), dated in April 2010.  In the decision, the Veteran's disabilities included bipolar disorder and PTSD.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (VA has a duty to obtain relevant SSA records, which, "for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  






The service personnel records show that while the Veteran was attached to the 24th MAU (Marine Expeditionary Unit) aboard the USS Guadalcanal in September 1987, he participated in the ship's seizure of the "Iranian AJR."  In addition, the Veteran claims that his stressors include classified missions.

On VA examination in August 2006, the diagnosis was bipolar disorder, but the VA examiner did not rendered an opinion as to whether the bipolar disorder had onset in service.  VA records in September 2011 show that a VA psychiatrist diagnosed PTSD related to military service.  As the medical evidence of record is insufficient to decide the claims, further development is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Request SSA records.

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  Pursuant to VA Fast Letter 09-52 (December 9, 2009), provide the Veteran with VCAA notice that includes the Special Operations Unit Development paragraph and requests that he provide information about his participation in classified missions during active service.  

Any new information about any in-service stressor submitted by the Veteran should be development, and if necessary forwarded to the Military Records Specialist for completion of the Special Operations Forces Incident document.  





If relevant service records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

3.  Following the development requested, afford the Veteran a VA psychiatric examination, including psychological testing for PTSD.  

The VA examiner is asked to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that either bipolar disorder or PTSD is related to the Veteran's service.  

The Veteran's file should be made available to the VA examiner for review. 

4.  After the above development is completed, adjudicate the claims of service connection.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


